UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SPORTVISION, INC., and SPORTSMEDIA
TECHNOLOGY CORPORATION,

                      Plaintiffs,
                                                                  ORDER
            - against -
                                                         18 Civ. 3025 (PGG) (DCF)
MLB ADVANCED MEDIA L.P.,

               Defendant.
PAUL G. GARDEPHE, U.S.D.J.:

              The claim construction hearing will continue on July 12, 2021 at 10:00 a.m.

              As discussed at today’s hearing, the parties will make additional submissions

concerning two issues.

              Supplemental briefing concerning the plain and ordinary meaning of the first

disputed term – “three dimensional volume” will proceed on the following schedule:

              1. Defendant’s submission – no longer than ten pages – will be filed by June 4,
                 2021;

              2. Plaintiffs’ submission – no longer than ten pages – will be filed by June 11,
                 2021; and

              3. any reply by Defendant will be filed by June 18, 2021, and will be no longer
                 than five pages.

              By July 5, 2021, both sides will submit letters – no longer than five pages –

addressing whether this Court should decide Defendant’s indefiniteness arguments in connection

with claim construction or at summary judgment.

Dated: New York, New York
       May 27, 2021                                 SO ORDERED.


                                                    ______________________________
                                                    Paul G. Gardephe
                                                    United States District Judge
